Title: From George Washington to Robert Hoakesly, 3 September 1782
From: Washington, George
To: Hoakesly, Robert


                  
                     sir
                     Head Quarters 3d Septr 1782
                  
                  I have received your Application dated N. York 24th Augst.
                  From a Consideration that you was allowed your own Time at York Town, for settling your Affairs—and that your former Character & Conduct have afforded no Encouragement for Indulgences of the Nature you mention, I must inform you that your Request cannot be granted.  I am Your Servant.
                  
               